Citation Nr: 1600057	
Decision Date: 01/04/16    Archive Date: 01/12/16

DOCKET NO.  13-30 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New Orleans, Louisiana


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for service connection for sinusitis, claimed as sinus infections and allergies. 

2.  Entitlement to service connection for sinusitis, claimed as sinus infections and allergies. 

3.  Entitlement to service connection for sleep apnea, claimed as secondary to medications for posttraumatic stress disorder (PTSD) and hypertension. 

4.  Entitlement to service connection for high cholesterol. 

5.  Entitlement to a rating in excess of 10 percent for hypertension. 

6.  Entitlement to a compensable rating for bilateral hearing loss.  




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Counsel 


INTRODUCTION

The Veteran served on active duty from March 1987 to November 2006. 

This appeal comes before the Board of Veterans' Appeals (Board) from a July 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office in New Orleans, Louisiana, that denied service connection for sleep apnea; and from a September 2012 rating decision of the RO that declined to reopen a claim for service connection for sinusitis, that denied service connection for high cholesterol, and that denied a rating in excess of 10 percent for hypertension and a compensable rating for bilateral hearing loss. 

The Veteran testified at a hearing before the undersigned Veterans Law Judge by videoconference from the RO in July 2015.  A transcript of the hearing is associated with the claims file.  

This appeal was processed using the Veterans Benefits Management System (VBMS) paperless claims processing system.  


The issues of service connection for sleep apnea and sinusitis and for increased ratings for hypertension and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  On the record during the July 2015 Board hearing and prior to the promulgation of a decision, the Veteran withdrew his appeal of a denial of service connection for high cholesterol.   

2.  In October 2007, the RO denied service connection for sinusitis.  The Veteran expressed timely disagreement, but following the issuance of a statement of the case in October 2009, did not perfect a timely appeal.  

3.  Evidence added to the record since the final October 2007 decision is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a nervous condition.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of a denial of service connection for high cholesterol are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2015).

2.  The October 2007 rating decision that denied service connection for sinusitis is final.  38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2015).

3.  New and material evidence has been received to reopen the claim of entitlement to service connection for a nervous condition.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156(a) (2015). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Withdrawn Claim

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105.  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204.  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. § 20.204.  

On the record during the July 2015 Board hearing and prior to the promulgation of a decision, the Veteran withdrew his appeal of a denial of service connection for high cholesterol.   Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review the appeal, and it is dismissed.

II.  Reopening Claim for Service Connection for Sinusitis

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014);
 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2015).

As the Board's decision to reopen the Veteran's claims of entitlement to service connection for sinusitis is completely favorable, no further notice and assistance is required to comply with the Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations.  However, consideration of the merits of the issue is deferred pending additional development consistent with the VCAA.

Rating actions are final and binding based on evidence on file at the time the claimant is notified of the decision and may not be revised on the same factual basis except by a duly constituted appellate authority.  38 C.F.R. § 3.104(a).  The claimant has one year from notification of an RO decision to initiate an appeal by filing a notice of disagreement with the decision, and the decision becomes final if an appeal is not perfected within the allowed time period.  38 U.S.C.A. § 7105(b) and (c); 38 C.F.R. §§ 3.160(d), 20.200, 20.201, 20.202, and 20.302(a).

In October 2007, the RO denied service connection for sinusitis because treatment during active service did not indicate a chronic disability and because no disorder was clinically observed in a post-service VA examination.  The Veteran was advised of the decision and his appellate rights.  He expressed timely disagreement in July 2008, and the RO provided a statement of the case in October 2009.  However, the Veteran did not perfect a timely appeal.  Therefore, the October 2007 rating decision is final.  38 U.S.C.A. § 7105(c); 38 C.F.R. §§ 3.104, 20.302, 20.1103.  

The Board has considered the applicability of 38 C.F.R. § 3.156(b), which provides that, when new and material evidence is received prior to the expiration of the appeal period, it will be considered as having been filed in connection with the claim which was pending at the beginning of the appeal period.  However, in the instant case, such regulation is inapplicable as no evidence pertaining to the Veteran's claim for service connection for sinusitis was received prior to the expiration of the appeal period stemming from the October 2007 rating decision.  See also Bond v. Shinseki, 659 F.3d 1362, 1367 (Fed. Cir. 2011).  

The RO received the Veteran's petition to reopen the claim for service connection for sinus infections and allergies in July 2012.  

Generally, a claim which has been denied in an unappealed Board decision or an unappealed RO decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim. 

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The determination of whether newly submitted evidence raises a reasonable possibility of substantiating the claim should be considered a component of the question of what is new and material evidence, rather than a separate determination to be made after the Board has found that evidence is new and material.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  New evidence would raise a reasonable possibility of substantiating the claim if, when considered with the old evidence, it would at least trigger the Secretary's duty to assist by providing a medical opinion.  Id.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 
3 Vet. App. 510, 513 (1992).

A change in diagnosis or specificity of the claim must be carefully considered in determining the etiology of a potentially service-connected condition and whether the new diagnosis is a progression of the prior diagnosis, correction of an error in diagnosis, or development of a new and separate condition.  38 C.F.R. § 4.13; Boggs v. Peake, 520 F.3d 1330 (Fed. Cir. 2008).  

Service treatment records show that the Veteran was treated for sinusitis from April to July 1987 while he was stationed in Washington State.  The records are silent for any recurrent infections until April 1991 when he received one course of antibiotic treatment for possible sinusitis while stationed in Germany.  Service personnel records show that the Veteran was deployed to Kuwait and Bosnia on several occasions between 1991 and 1996.  In a May 2006 retirement physical examination, the Veteran reported a history of sinusitis, but the military examiner noted that the treatment was in the distant past with no current symptoms or sinus abnormalities.  A VA examination of the sinuses in January 2007 was also normal.  

Since the final decision in October 2007, the Veteran testified during the July 2015 Board hearing that he experienced the onset of allergic symptoms in 1987 in Washington where he was exposed to volcanic dust during field exercises.  He also stated that he self-treated the similar symptoms with over-the-counter medications while serving in Kuwait where he was exposed to airborne contaminants from oil and human waste fires, chemicals, and sand storms.  He stated that he had been receiving antibiotic treatment for sinus infections from his private physician every three to four months especially during the spring season.  In October 2015, the RO received a Disability Benefits Questionnaire (DBQ), VA Form 21-0960N-4, from a VA primary care physician who noted that the Veteran had been diagnosed with intermittent exacerbations of allergic rhinitis in May 2013 and cited non-VA imaging studies that showed chronic sinusitis the same year. 

The Board finds that the Veteran's lay testimony and the VA DBQ are new because they had not been previously considered.  Credibility of this new evidence is presumed.  The evidence is material because it identifies recent treatment for a recurrent sinus or allergic disorders and suggests exposure to airborne hazards in the Persian Gulf as a possible cause, both relating to facts not established at the time of the final decision and triggers the duty to assist by providing a medical opinion. 

The Board finds that the evidence added to the record since the final October 2007 denial is not cumulative or redundant of the evidence of record at the time of the decision and raises a reasonable possibility of substantiating the Veteran's claim for   service connection for sinusitis and allergies.  Therefore, as new and material evidence has been received, and to this extent only, the claim is reopened.



ORDER

New and material evidence having been received, the claim of entitlement to service connection for sinusitis is reopened; the appeal is granted to this extent only.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  
38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

The duty to assist under 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4) is triggered when it is necessary to obtain an examination to make a decision in the case.  Factors to consider in determining whether an examination is necessary include whether there is evidence of a current disability, and whether there is evidence that the disability may be associated with the appellant's military service or another service-connected disability but there is not sufficient medical evidence to make a decision on the claim.  See McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

With respect to the claim for service connection for sinusitis, the most recent VA examination addressing this disorder was in January 2007.  No sinus abnormalities were clinically observed at that time.  As noted above, a VA physician noted in October 2015 that the Veteran had been diagnosed with allergic rhinitis, and the Veteran credibly testified at his hearing that he was receiving recurrent treatment and that he had previous exposure to airborne contaminants during service.  Therefore, a contemporary VA examination is necessary to decide the claim.  

With respect to the claim for service connection for sleep apnea, the record shows that the Veteran was diagnosed with obstructive sleep apnea based on a VA home sleep study in March 2009 and a private clinical sleep study in October 2013.  The private examiner noted that the Veteran was overweight and was using medication for PTSD and hypertension that may cause sleep disturbance.  In January 2014, a VA physician noted reports by the Veteran and his wife that he snored and choked in his sleep, stopped breathing, and experienced daytime hypersomnolence.  The physician noted that the Veteran was overweight with a body mass index of 32.3, and found that he had obstructive sleep apnea, not central sleep apnea, and therefore the disorder was not caused by antidepressive medication.  During the Board hearing, the Veteran testified that he was exposed to airborne contaminants during service in Southwest Asia and that his physician told him that his nocturnal choking and interrupted breathing could have been caused by this exposure.  The Veteran also testified that medication for PTSD relaxed his sleep that aggravated the choking.  In October 2015, a VA physician provided a DBQ in which he noted the 2013 diagnosis of obstructive sleep apnea and commented that it "may be related to exposure to toxins near oil wells while in Iraq and Kuwait" without further explanation.   As this opinion is conditional and without rationale but raises a theory of causation not previously addressed, the Board finds that an additional review of the record and medical opinion is necessary to decide the claim.  

With respect to the claims for increased ratings for hypertension and bilateral hearing loss, the most recent VA examinations were in January 2014.  During the Board hearing, the Veteran testified that both disorders had become more severe since those examinations with increased dosage of two medications and one emergency room treatment for uncontrolled hypertension and greater difficulty hearing conversations.  When a veteran claims that his conditions are worse than when originally rated, and when the available evidence is too old for an evaluation of the claimant's current conditions, VA's duty to assist includes providing him with new examinations.  Olson v. Principi, 3 Vet. App. 480, 482 (1992); Weggenmann v. Brown, 5 Vet. App. 281 (1993).   

Finally, in July 2015, the Veteran authorized VA to obtain records of primary care from Dr. M.G. in Baton Rouge, Louisiana with the address provided on a business card.  Requests for these records have not yet been made and may be relevant to all pending claims.  Additionally, the Veteran testified at the Board hearing that he also received medical care at VA facilities.  VA has constructive notice of VA generated documents that could reasonably be expected to be part of the record, and that such documents are thus constructively part of the record before the Secretary and the Board, even where they are not actually before the adjudicating body.  Accordingly, the RO should request VA medical records pertaining to the veteran that are dated from June 2014 to the present. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c); Bell v. Derwinski, 2 Vet. App. 611 (1992). 

Accordingly, the case is REMANDED for the following action:

1.  Request all records of private medical care from Dr. M.G. in Baton Rouge, Louisiana, as authorized by the Veteran in July 2015.  Associate any records received with the electronic claims file.  

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.  

2.  Request all records of VA medical care since June 2014; associate any records received with the electronic claims file. 

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 
38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After all of the foregoing development has been completed to the extent possible, schedule the Veteran for the following examinations to assess the nature, frequency, and severity of his hypertension and bilateral hearing loss. 

a.  Provide the Veteran with a VA audiological examination in order to determine the current nature, frequency, and severity of his service-connected bilateral hearing loss.  

The examiner should identify auditory thresholds, in decibels, at frequencies of 500, 1000, 2000, 3000, and 4000 Hertz.  A Maryland CNC Test should also be administered to determine speech recognition scores.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  If adequate testing and assessment cannot be provided, the examiner must provide the reasons and indicate if any additional evidence could be obtained sufficient for rating purposes.  The examiner should also consider the Veteran's and his spouse's reports of increased difficulty hearing conversation since the last examination in January 2014.  

b.  Provide the Veteran a VA examination to assess the severity of his service-connected hypertension. 
The examiner must provide three diastolic and systolic blood pressure readings for the Veteran, taken during the course of the examination, and with consideration of the entire history, state whether the Veteran's diastolic pressure has been predominantly 110 or more, or his systolic pressure has been predominantly 200 or more at any time since July 2011.

c.  Provide the Veteran a VA examination to assess the nature and etiology of any chronic sinus or allergic rhinitis disorder.  

Request that the physician provide an opinion whether it is at least as likely as not (50 percent probability or greater) that the Veteran's recurrent sinusitis or allergic rhinitis, if any, first manifested during active service starting with duty in Washington in 1987 or was caused or aggravated by exposure to airborne contaminants during service in Southwest Asia.  If the examination is performed at a time when the Veteran is not experiencing seasonal effects, the physician must consider the Veteran's lay reports of his seasonal symptoms and any relevant clinical observations noted in the outpatient records. 

A complete rationale for any opinion is required.  If an opinion cannot be offered, the physician must explain the reason such as insufficient evidence or shortcomings in the state of medical knowledge.  

4.  After the development in paragraphs 1 and 2 above has been completed, provide access to the electronic claims file to an appropriate a VA physician to obtain a claims file review and medical opinions whether it is at least as likely as not (50 percent probability or greater) that the Veteran's obstructive sleep apnea was caused or aggravated beyond the normal progression by exposure to airborne contaminants during service in Southwest Asia, service-connected PTSD, hypertension, or medications prescribed for these disorders.  

A complete rationale for any opinion is required.  If an opinion cannot be offered, the physician must explain the reason such as insufficient evidence or shortcomings in the state of medical knowledge.  

5.  After completing the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claims should be readjudicated based on the entirety of the evidence.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.  

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


